Opinion by Porter, J.,
When this appeal was taken no judgment had been entered upon the verdict in the court below. The appellees have moved to quash the appeal upon that ground, and upon that motion now insist. In some cases, wherein appeals were improvidently taken before judgment was entered, judgment having been entered subsequently, we have treated the appeal as post-dating the entry of the judgment, and thus sustained the proceedings ; but in those cases there was no motion to quash upon that ground, or such motion was not pressed. *12The appellees in the present case have not only raised the question but persist in the assertion of their technical right, and the motion must prevail: Kimmel v. Johnson, 18 Pa. Superior Ct. 429; Wolff v. Wilson, 25 Pa. Superior Ct. 266.
The appeal is quashed.